ACCEPTED
                                                                                                          14-14-00754-CV
                                                                                          FOURTEENTH COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                   THE KLEIN LAW FIRM                                                4/21/2015 7:48:52 PM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                   CLERK
ALEXANDER B. KLEIN III                       2000 THE LYRIC CENTRE                       J. TODD TROMBLEY
       BOARD CERTIFIED                        440 LOUISIANA STREET                            OF COUNSEL
                                                                                         _________________
  PERSONAL INJURY TRIAL LAW
    TEXAS BOARD OF LEGAL                     HOUSTON, TEXAS 77002
        SPECIALIZATION
                                                 (713) 650-1111
                                                                                         MYRIAM K. LEGGE
                                                                                        FILEDOFINCOUNSEL
  ALSO LICENSED IN COLORADO
                                            FACSIMILE (713) 227-1121             14th COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 4/21/2015 7:48:52 PM
                                                                                 CHRISTOPHER A. PRINE
                                                                                          Clerk
                                                April 21, 2015



   Mr. Christopher A. Prine
   Clerk, 14th Court of Appeals
   301 Fannin Street, Suite 245
   Houston, Texas 77002

             Re:       Appellate Court Case No. 14-14-00754-CV; Andre McCoy, as Permanent Guardian
                       of Shannon Miles McCoy, an Incapacitated Person vs. FemPartners, Inc.;
                       FemPartners of Central Houston, L.P. f/k/a OGA Management Partnership, L.P.,
                       New OGA, Inc., ProAssurance Corporation, American Physicians Services Group,
                       Inc., and American Physicians Services Group, Inc. f/k/a American Physicians
                       Insurance Company f/k/a American Physicians Insurance Exchange; An Appeal
                       of the Final Summary Judgment issued by Probate Court No. 2, Harris County, Texas
                       in Trial Court Cause No. 352,923-404

   Dear Mr. Prine:

          Pursuant to your letter of April 20, 2015, this constitutes notice that Todd Trombley will be
   presenting oral argument to the Court on behalf of Appellant, Andre McCoy, as Permanent Guardian
   of Shannon Miles McCoy, an Incapacitated Person.

                                                            Yours very truly,


                                                            /s/ Alexander B. Klein III

                                                            Alexander B. Klein III

   ABK:peb

   cc:       Mr. John R. Strawn, Jr.                                   Via Facsimile No. (713) 659-9601
                                                                                           and eService
             Mr. Tynan Buthod/Mr. Brandon Goodwin                      Via Facsimile No. (713) 229-2712
                                                                                           and eService